

116 HR 908 IH: Stop Penalizing Working Seniors Act
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 908IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. Latta (for himself, Mr. Gibbs, Mr. Meadows, Mr. Gianforte, and Mr. Webster of Florida) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow individuals only enrolled in Medicare Part A to
			 contribute to health savings accounts.
	
 1.Short titleThis Act may be cited as the Stop Penalizing Working Seniors Act. 2.Individuals over age 65 enrolled only in Medicare Part A allowed to contribute to health savings accounts (a)In generalSection 223(b)(7) of the Internal Revenue Code of 1986 is amended by adding at the end the following: This paragraph shall not apply to any individual during any period for which the individual’s only entitlement to such benefits is an entitlement to hospital insurance benefits under part A of title XVIII of such Act pursuant to an enrollment for such hospital insurance benefits under section 226(a) of such Act..
 (b)Effective dateThe amendments made by this subsection shall apply to taxable years beginning after December 31, 2018.
			